340 S.W.3d 303 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
Daneisha WOODS, Defendant/Appellant.
No. ED 94333.
Missouri Court of Appeals, Eastern District, Division Two.
April 12, 2011.
Margaret M. Johnston, Columbia, MO, for appellant.
Chris Koster, Attorney General, Timothy A. Blackwell, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Defendant, Daneisha Woods, appeals from the judgment entered on a jury verdict finding her guilty of committing violence against an employee of the Department of Corrections, in violation of section 217.385 RSMo (2000). The trial court found defendant to be a prior, persistent, and dangerous offender, and sentenced defendant *304 to five years imprisonment, to be served consecutively to the sentence she was then serving. No error of law appears, and no jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed in accordance with Rule 30.25(b).